DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 5/24/2021 is acknowledged.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2021.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6053994 to Saleh et al.
Regarding claim 1, Saleh discloses numerous examples of a method of manufacturing a copper alloy wire lying within the instantly claimed ranges, such as comprising the steps of: (a) performing a solid -solution treatment to a copper material having a state in which zirconium is solid-solved in copper 
(Saleh, abstract, Examples 1 and 2, column 4 line 10-column 5 line 32, Tables I and II, samples 8 and 20).
Regarding the limitation “a second copper alloy wire having a copper crystal grain diameter that is equal to or smaller than 1 μm,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the copper alloy wire of Saleh would be expected to have the same or similar properties as the instantly claimed copper alloy wire because the copper alloy wire of Saleh has the same or substantially the same composition and is produced by an identical or substantially identical process as the instantly claimed copper alloy wire.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.

Regarding claim 3, Saleh discloses a content rate of the zirconium in the copper material is 0.09 wt%, within the instantly claimed range of equal to or lager than 200 ppm by weight and equal to or smaller than 2000 ppm by weight (Saleh, abstract, Example 1, column 4 lines 10-55, Table I, sample 8).
Regarding claim 4, Saleh discloses an electrical conductivity of the second copper alloy wire is 89.3 or 88.1 %IACS, equal to or higher than 87% IACS, (Saleh, abstract, Examples 1 and 2, column 4 line 10-column 5 line 32, Tables I and II, samples 8 and 20).
Claim Rejections - 35 USC § 103
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as obvious over US 6053994 to Saleh et al as applied to claims 1-4 above.
Regarding claim 5, the samples 8 and 20 of Saleh that are heat treated in at 750 °F have tensile strengths less than 545 MPa.  However, Saleh more broadly discloses that the alloy may be heat treated at a temperature of 600-1000 °F (overlapping the instantly claimed range of 350-400 °C) (Saleh, column 3 lines 53-60) and have a tensile strength of at least 60 ksi (Saleh, column 2 lines 9-13) with lower heat treatment temperature producing copper alloy wire with higher tensile strength, for instance heat treating at 650 °F produces a tensile strength of 79.7 ksi (Saleh, Table II, sample 19), within the instantly claimed range of equal to or larger than 545 MPa. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of heat treatment temperature and tensile strength including the instantly claimed because Saleh discloses the same utility throughout the disclosed ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736